Jenks, P. J. (concurring):
The Secretary of State is a State officer. (Pub. Off. Law, § 2.)f A notary is a public officer of the State. (People v. Rathbone, 145 N. Y. 437.) Much force must be given to the practical construction that has obtained heretofore. (Easton v. Pickersgill, 55 N. Y. 315.)
Mills, J., concurred with Thomas, J., and also voted to .reverse upon the following grounds: First, that the term “ acknowledgment ” in section 43 of the Election Law * is not there used in the same sense as that term is used in sections 10 and 11 of the General Construction Law; and, second, that the Election Law provides a distinct and detailed course of procedure which does not require authentication before fifing.

 See Consol. Laws, chap. 47 (Laws of 1909, chap. 51), § 2.— [Rep.


 See Consol. Laws, chap. 17 (Laws of 1909, chap. 22), § 48, added by Laws of 1911, chap. 891, as amd. by Laws of 1917, chaps. 703, 723, 778; Id. §§ 50, 52, added by Laws of 1911, chap. 891, as amd. by Laws of 1913, chap. 820 — [Rep.